DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/11/2021 have being considered by the examiner.


Reason for Allowance

Claims 1-2, 6-12, and 16-20, are allowed.
The following is the Office`s statement of reasons for allowance: 
After a careful consideration of applicant`s amendments and arguments/remarks submitted 09/09/2021 in a after final and a thorough search the closest prior arts RHEE. (US 20140101737 A1), in view of JIN et al. (US 2017/0351850 A1), and in further view of HER et al. (US 2018/0373361 A1), and in further view of KIM et al. (US 2018/0349669 A1), and in further view of LIANG et al. (US 2015/0109237 A1), and in further view of CHANG et al. (US 2017/0206395 A1), and in further view of Evans, V et al. (US 2017/0124372 A1), and in further view of HONG et al. (US 2016/0110056 A1), and in further view of KANG et al. (US 2016/0371691 A1), and in further view of KIM et al. (US 2018/0329560 A1), and in further view of KIM et al. (US 2018/0348949 A1), in combination, fail to teach all the limitations as recited in the independent claims. 

With regards to independent claim 1, the sited prior arts above in combination failed to teach the following limitation in combination with all claim limitations:
adjusting image data of the image frame except for image data corresponding to the exposure icon, allowing the image frame to be adapted to the increased backlight intensity as claimed in claim 1. 


With regards to independent claim 11, the sited prior arts above in combination failed to teach the following limitation in combination with all claim limitations:
adjusting image data of the image frame except for image data corresponding to the exposure icon, allowing the image frame to be adapted to the increased backlight intensity as claimed in claim 11. 


The dependent claims 2, 6-10, 12, and 16-20, are allowable as they are dependent on allowable independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEYERE WILLS-BURNS whose telephone number is (571)272-9752.  The examiner can normally be reached on Monday -Friday, 7:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel (Kumar) can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/CHINEYERE D WILLS-BURNS/Primary Examiner, Art Unit 2628